Judgment unanimously affirmed. Memorandum: Relator was denied parole on September 18, 1975. He appeals from a disallowance of his writ of habeas corpus, claiming that the reasons asserted by the Parole Board for denial of his parole were not given in a meaningful and adequate manner. Habeas corpus is not the proper procedural vehicle for prisoners who claim that the board has not complied with subdivision 6 of section 214 of the Correction Law (Matter of Greene v Smith, 52 AD2d 292, app dsmd 40 NY2d 826). In Greene (supra), we stated that in the interest of avoiding multiplicity of applications we would treat such petitions as CPLR article 78 proceedings. The following reasons were given by the board for the denial of parole: "1. Your previous long criminal record in which you have many convictions. 2. Your previous probation failure. 3. Type of crime for which you are incarcerated * * * armed robbery. 4. You do not learn from experience and have unrealistic plans for the future.” These reasons are sufficient to comply with the standard set forth in Matter of Watkins v Caldwell (54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of Cayuga Supreme Court—habeas corpus.) Present—Cardamone, J. P., Simons, Mahoney, Dillon and Goldman, JJ.